Citation Nr: 0801501	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for chronic thoracic 
neuropathy with degenerative changes status post T6-7 
discectomy.

2.  Entitlement to service connection for a right ankle 
sprain.

3.  Entitlement to an initial compensable evaluation for 
right hip click syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision denied service connection 
for chronic thoracic neuropathy with degenerative changes 
status post T6-7 discectomy and for a right ankle sprain, but 
granted service connection for right hip click syndrome and 
assigned a noncompensable evaluation effective from October 
20, 2003.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on September 19, 2007, in Portland, 
Oregon, before Kathleen K. Gallagher, a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The issue of entitlement to a higher initial evaluation for 
right hip click syndrome will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained.

2.  The veteran has not been shown to currently have chronic 
thoracic neuropathy with degenerative changes status post T6-
7 discectomy that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have a right 
ankle sprain that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Chronic thoracic neuropathy with degenerative changes 
status post T6-7 discectomy was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  A right ankle sprain was not incurred in active service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
November 2003 prior to the initial decision on the claims in 
March 2004, as well as in March 2006.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the November 2003 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the December 2005 statement 
of the case (SOC) and the May 2007 supplemental statement of 
the case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
November 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the November 2003 letter informed him 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in his possession that pertains to the claims, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claims, and in so doing, 
informed him of the evidence that was needed to substantiate 
those claims. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.  His records from the Social Security Administration 
were also obtained.  In addition, the veteran was afforded a 
VA examination in December 2003 in connection with his claim 
for chronic thoracic neuropathy, and he was provided the 
opportunity to testify at a hearing before the Board.  

The Board does observe the veteran's contention that the 
December 2003 VA examination was inadequate because it was 
performed by a physician's assistant rather than a medical 
doctor.  However, the Board notes that in Cox v. Nicholson, 
No. 03-1671 (U.S. Vet. App. Jan. 19, 2007), the Court held 
that it has never required that medical examinations under 
section 5103A only be conducted by physicians.  As provided 
by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirement 
of section 3.159(a)(1) as a provider competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the December 2003 VA examiner was a physician's assistant, 
and thus, completed medical education and training and meets 
the requirement of section 3.159(a)(1) as one competent to 
provide diagnoses, statements, or opinions. Moreover, the 
December 2003 VA examiner reviewed the veteran's claims file 
and provided competent medical evidence, as described in 
detail below, and as such, the Board concludes that the 
examination report and the opinion of the examiner is 
sufficient upon which to base a decision.  
 
The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a right ankle sprain.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability.  38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a right ankle sprain because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained, the veteran has not been shown to have 
had a disease, event, or injury during active military 
service or a current diagnosis of a right ankle disorder.  
The record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service to which a current disorder could be 
related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease). 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


I.  Chronic Thoracic Neuropathy with Degenerative Changes 
Status Post T6-7 Discectomy

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for chronic 
thoracic neuropathy with degenerative changes status post T6-
7 discectomy.  The Board does observe the veteran's service 
medical records showing he sought treatment for low back pain 
in April 1967 at which time he was assessed as having a 
lumbosacral strain.  However, the remainder of the veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder.  In fact, his 
September 1969 separation examination found his spine to be 
normal, and he denied having a medical history of recurrent 
back pain.  Moreover, the medical evidence of record does not 
show that the veteran sought any treatment immediately 
following his separation from service or for many decades 
thereafter.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a back 
disorder did not manifest during service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a back 
disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any back disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a back 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis of chronic thoracic neuropathy with 
degenerative changes to the veteran's active service.  In 
fact, the December 2003 VA examiner observed that the 
veteran's service medical records documented treatment for a 
lumbosacral stain, but noted that there no reference to an 
injury sustained in the mid-thoracic region.  As such, he 
commented that there was unclear documentation in the 
veteran's service medical records to relate a nexus opinion 
for mid-thoracic spine conditions and injuries sustained 
while on active duty.  He also noted that there was a thirty 
year gap between the original injury and the onset of the 
current injury with resultant intercostal neuropathy and 
intractable thoracic pain syndrome.  Therefore, the examiner 
stated that the relationship between the veteran's service 
injury and his current condition is speculative at best.   It 
is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Applicable regulations also 
provide that a finding of service connection may not be based 
on a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).  

Moreover, the post-service medical evidence of record 
indicates that the veteran had intercurrent back injuries.  
Indeed, in September 2003, a VA physician assessed the 
veteran as having chronic back pain related to a post-service 
thoracic injury in 1997.  Similarly, in January 1998, a 
private physician indicated that the veteran had a back 
disorder related to post-service injuries sustained in July 
1995 and July 1997.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic thoracic neuropathy with 
degenerative changes status post T6-7 discectomy.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for chronic thoracic neuropathy with degenerative 
changes status post T6-7 discectomy is not warranted.


II.  Right Ankle Sprain

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
ankle sprain.  His service medical records are negative for 
any complaints, treatment, or diagnosis of such a disorder, 
and the medical evidence of record does not show that he 
sought treatment for a right ankle disorder immediately 
following his separation from service.  Indeed, the veteran 
did not have any complaints of a right ankle sprain until he 
filed his claim in October 2003.  The Board finds this gap in 
time significant, and, as noted above with regard to the 
claim for service connection for chronic thoracic neuropathy, 
it weighs against the existence of a link between a current 
right ankle disorder and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a right ankle sprain did not 
manifest in service.

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with any 
right ankle disorder following his period of service.  In 
fact, the veteran testified at his September 2007 hearing 
before the Board that he had never sought treatment for such 
a disorder.  As such, the veteran has not been shown to have 
a current diagnosis of a right ankle sprain.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a right 
ankle sprain.


ORDER

Service connection for chronic thoracic neuropathy with 
degenerative changes status post T6-7 discectomy is denied.

Service connection for a right ankle sprain is denied.



REMAND

Reason for Remand: To afford the veteran a more recent VA 
examination and to provide him a proper notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In this case, the Board notes that the veteran was afforded a 
VA examination in December 2003 in connection with his claim 
for service connection for right hip click syndrome.  
Following the grant of service connection by the RO in a 
March 2004 rating decision, the veteran expressed his 
disagreement with the disability evaluation assigned his 
service-connected right hip disability.  However, he was not 
afforded another VA examination.  As such, it has been over 
four years since his last examination.  Therefore, the Board 
finds that a VA examination is necessary for the purpose of 
ascertaining the current severity and manifestations of the 
veteran's service-connected right hip click syndrome.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. 
§ 5103(a) for the VA to inform a claimant of the information 
or evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
veteran has been adequately notified in connection with his 
claim for a higher initial evaluation for right click hip 
syndrome.  In this regard, the record contains a letter dated 
in November 2003, which informed the veteran of what the 
evidence must show to establish service connection and of the 
division of responsibilities in obtaining the evidence.  
However, that letter did not notify the veteran what evidence 
was necessary to substantiate a claim for a higher initial 
evaluation.  The Court has indicated that such specific 
notice is required to comply with the law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a higher initial evaluation 
for right hip click syndrome.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim for 
an increased evaluation; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence he is 
expected to provide; and (4) ask him to 
provide any evidence in his possession 
that pertains to the claim.  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected right hip click syndrome.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
comment on the severity of the veteran's 
service-connected right hip disability.  
The examiner should report all signs and 
symptoms necessary for rating the 
veteran's hip disability under the 
rating criteria, to include the range of 
motion of the right hip in degrees.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


